Citation Nr: 0308588	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of myositis ossificans of the right hip, currently 
rated as 40 percent disabling.  

(The issue of evaluation of peptic ulcer disease, currently 
rated as 10 percent disabling, will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to June 1956 and from November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In March 1999 and April 2000, the Board Remanded the case to 
schedule a hearing.  In October 2000, a hearing was held 
before Mark W. Greenstreet, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The case was previously before the Board in March 2001, when 
the Board restored the 40 percent rating for myositis 
ossificans of the right hip.  The increased rating issues 
were Remanded for further development and compliance with the 
Veterans Claims Assistance Act of 2000 (herein "VCAA").  
The requested development for myositis ossificans of the 
right hip has been completed.  The Board now proceeds with 
its review of the appeal.  

The Board is undertaking additional development on the issue 
of evaluation of peptic ulcer disease pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  

The veteran has submitted a great deal of information on the 
impact of his service connected hip disability on his work.  
This could be construed as a claim for an extraschedular 
evaluation.  The Board does not have jurisdiction to consider 
an extraschedular evaluation if the matter has not been 
adjudicated in the first instance by the RO.  Review of the 
file, including rating decisions, statement of the case and 
supplemental statements of the case, does not disclose any 
adjudication of this issue by the RO.  Therefore, it will be 
referred to the RO when the Board decides the final open 
issue, the evaluation of the peptic ulcer disease.  See 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994); Ardison v. 
Brown, 6 Vet. App. 405, 409 (1994).  This current decision 
will be limited to the veteran's entitlement to a higher 
evaluation under the applicable criteria of the rating 
schedule.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected myositis ossificans of 
the right hip is manifested by pain on motion.  

3.  The service-connected myositis ossificans of the right 
hip does not result in ankylosis of the hip, a hip flail 
joint, or impairment of the femur.  

4.  The service-connected myositis ossificans of the right 
hip does not limit thigh extension to 5 degrees, abduction to 
10 degrees, adduction so the legs can not be crossed, or 
rotation so that the veteran cannot toe out more than 15 
degrees.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for myositis 
ossificans of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20 and Codes 5250-5255, including 5252 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of the evidence needed and of his right 
to submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  Further, 
VA has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103 (2002).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the August 2001 VCAA 
letter, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Background  June 1981 VA X-rays disclosed an area of 
ossification over the right hip which conformed to the area 
of the psosas muscle.  The examiner noted myositis ossificans 
of the iliopsoas muscle and diagnosed myositis ossificans of 
the right hip area.  

In April 1993, the Board denied an evaluation in excess of 40 
percent for the service connected myositis ossificans of the 
right hip area.  

On VA hip examination in November 1994, the veteran 
complained of chronic pain aggravated by sitting or standing.  
He was able to walk fairly well and had difficult squatting 
or stooping.  He walked with a slight limp.  Examination 
showed marked pain thorough the range of hip motion.  Hip 
motion was 40 degrees flexion, 15 degrees abduction, 10 
degrees internal rotation, 15 degrees external rotation.  
There was pain on extremes of all hip motions.  There was no 
tenderness to palpation over the hip region.  He had a fair 
heel and toe walk with a limp and a minimal ability to squat.  
X-rays disclosed heterotrophic calcification of the right 
iliopsoas muscular tendinous insertion into the lesser 
trochanter.  There was no change in appearance back to 1986.  

May 1995 VA X-ray studies revealed extensive myositis 
ossificans involving the ileus psoas and/or  psoas minor with 
pseudoarticulation at the level of the right hip.  There was 
no evidence of fracture or dislocation.  

The April 1996 VA X-rays disclosed heterotrophic 
calcification of the right ileus psoas muscle.  Both hips 
were intact.  There was no evidence of fracture.  

The April 1996 computerized tomography scan revealed a region 
of new bone formation in the right ileopsoas muscle which 
coursed from approximately the L5 level to the muscle 
insertion at the right lesser trochanter.  The greatest 
transverse diameter was 3 centimeters at the acetabular roof.  
The ileopsoas muscle itself was rather oblong in transverse 
configuration compared to the left.  

The August 1996 VA X-rays showed the area of myositis 
ossificans in the region of the right hip.  Pseudoarthrosis 
with the hip was noted.  There was no interval change.  

On the August 1996 VA hip examination, right hip motion was 
22 degrees flexion and 12 degrees abduction.  There was 
marked pain and tenderness on rotary motion.  There were 
weakness and fatigue on standing.  The diagnosis was myositis 
ossificans, right hip, progressive, severe.  

In a September 1996 note, a VA physician reported that the 
veteran was having increased problems with his hip.  The 
nature of the increase was not described.  

At his April 1997 RO hearing, the veteran gave sworn 
testimony of continuous pain in the right hip.  Various 
factors exacerbated the pain.  Hot water seemed to be the 
only thing that helped the pain.  He also used a 
transcutaneuos electric nerve stimulator (TENS) and 
medication.  He also described the impact of the disability 
on his work.  

In October 2000, the veteran testified before this Veterans 
Law Judge.  He testified that he lost a large amount of time 
from work because of the disability.  He reported acute and 
painful flare ups.  He reported that pain pills were not 
effective and that soaking was the most helpful.  He said the 
ossification was essentially inoperable because of its 
location.  

VA clinical records from May 1996 to October 2001 reflect 
continuing complaints of hip pain.  

On the December 2001, VA examination, the veteran complained 
of pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability and lack of 
endurance.  Medication resulted in ulcers, so the only 
current treatment was soaking in hot water.  There were 
flare-ups in cold weather.  He used a cane all the time.  
There was no subluxation.  

The examiner reported objective evidence of painful motion.  
There was no edema, effusion, instability, redness, or heat.  
There were weakness, tenderness, abnormal movement, and 
marked guarding on movement.  He used a cane to walk and his 
gait was very poor even with the cane.  He dragged his right 
foot resulting in an unusual shoe wear pattern.  Right hip 
motion was 52 degrees flexion, 15 degrees extension, 11 
degrees adduction and 16 degrees abduction.  External 
rotation was 19 degrees and internal rotation was 14 degrees.  
The diagnosis was degenerative joint disease of the right 
hip, of questionable etiology with loss of function due to 
pain.   

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

Myositis ossificans will be rated on the limitation of motion 
of the affected parts, as arthritis, degenerative.  38 C.F.R. 
Part 4, Code 5023 (2002).  

In this case, the affected part is the veteran's right hip.  
The current 40 percent evaluation is the maximum evaluation 
assignable for a limitation of thigh (hip) flexion.  
38 C.F.R. Part 4, Code 5252 (2002).  

A higher evaluation could be assigned for ankylosis of the 
hip, which is a bony fixation such that the hip cannot move.  
Ratings are based upon the position in which the hip is 
fixed.  38 C.F.R. Part 4, Code 5250 (2002).  However, since 
there is no evidence of bony fixation of the hip, a higher 
rating cannot be assigned under this code.  The examinations 
have repeatedly shown that there is motion in the hip, so 
that the veteran's bone growth in not analogous to the bony 
fixation of ankylosis.  38 C.F.R. § 4.20 (2002).  

A 10 percent rating can be assigned if thigh extension is 
limited to 5 degrees.  38 C.F.R. Part 4, Code 5251 (2002).  
In this case, right thigh extension was 15 degree in December 
2001.  This does not approximate the criteria for a rating 
under this code.  38 C.F.R. § 4.7 (2002).  

A 20 percent rating may be assigned if abduction is lost 
beyond 10 degrees.  38 C.F.R. Part 4, Code 5253 (2002).  
Here, abduction went to 15 degrees in November 1994, 12 
degrees in August 1996 and 16 degrees in December 2001.  
These findings establish that abduction is not lost beyond 10 
degrees.  Thus a rating is not warranted under these 
criteria.  

If adduction is limited so that the claimant cannot cross his 
legs, a 10 percent rating is assigned.  38 C.F.R. Part 4, 
Code 5253 (2002).  There is no evidence that adduction is 
limited so that the veteran cannot cross his legs.  

If limitation of rotation is limited so that the claimant 
cannot toe-out more than 15 degrees, a 10 percent rating is 
assigned.  38 C.F.R. Part 4, Code 5253 (2002).  In this case, 
external rotation was 15 degrees in November 1994 and 19 
degrees in December 2001.  The more recent examination 
provides more detailed findings and establishes by a 
preponderance of evidence that the criteria for an evaluation 
under these criteria are not met.  

There is no evidence of a flail hip joint.  38 C.F.R. Part 4, 
Code 5254 (2002).  

While the X-rays show that new bone formation in the right 
ileopsoas muscle goes from approximately the L5 level to the 
muscle insertion at the right lesser trochanter, there is no 
actual involvement of the femur itself.  38 C.F.R. Part 4, 
Code 5255 (2002).  

The Board's review does not disclose any basis in the rating 
criteria for the assignment of a higher or an additional 
evaluation.  Consequently, the claim for an increased rating 
must be denied.  


ORDER

An evaluation in excess of 40 percent for myositis ossificans 
of the right hip is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

